         Case 2:18-cv-09279 Document 1 Filed 10/30/18 Page 1 of 6 Page ID #:1




 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   KATHARINE SCHONBACHLER
     California Bar No. 222875
 6   Assistant United States Attorney
     Asset Forfeiture Section
 7         Federal Courthouse, 14th Floor
           312 North Spring Street
 8         Los Angeles, California 90012
           Telephone: (213) 894-3172
 9         Facsimile: (213) 894-0142
           E-mail: Katie.Schonbachler@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                             UNITED STATES DISTRICT COURT
13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                     WESTERN DIVISION
15   UNITED STATES OF AMERICA,                     No. 2:18-CV-09279
16                Plaintiff,                       COMPLAINT FOR FORFEITURE
17                       v.
                                                   19 U.S.C. §§ 1526(b), 1526(e) and
18   52 CARTONS OF MEN’S BRIEFS,                   1595a(c)(2)(C)
19                Defendant.
                                                   [C.B.P.]
20
21
22           Plaintiff United States of America brings this claim against defendant 52 Cartons
23   of Men’s Briefs, and alleges as follows:
24                                JURISDICTION AND VENUE
25           1.    The government brings this in rem forfeiture action pursuant to 19 U.S.C.
26   §§ 1526(b), 1526(e) and 1595a(c)(2)(C).
27           2.    This Court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
28   1355.
          Case 2:18-cv-09279 Document 1 Filed 10/30/18 Page 2 of 6 Page ID #:2




 1          3.      Venue lies in this district pursuant to 28 U.S.C. § 1395(a).
 2                                   PERSONS AND ENTITIES
 3          4.      The plaintiff in this action is the United States of America.
 4          5.      The defendant in this action is 52 Cartons of Men’s Briefs (the
 5   “defendant”). The defendant was contained within the shipment presented for entry into
 6   the United States of America at the Los Angeles/Long Beach Seaport on or about April
 7   16, 2015 as Entry Number W69-3388384-6.
 8          6.      The defendant was seized on or about May 18, 2015, by the United States
 9   Customs and Border Protection (“CBP”) and is currently in the custody of CBP in this
10   District, where it will remain subject to this Court’s jurisdiction during the pendency of
11   this action.
12          7.      The interests of Sunshine Import International Corporation and Puma AG-
13   Rudolf Dassler Sport may be adversely affected by these proceedings.
14                                   BASIS FOR FORFEITURE
15          8.      On or about April 16, 2015, the shipment that contained the defendant
16   arrived via ship at the Los Angeles/Long Beach Seaport from Xiamen, China in
17   container number PCIU8895140. The entry documents, designated as Entry Number
18   W69-3388384-6, identified Sunshine Import International Corporation (“Sunshine”) as
19   the shipment’s importer and ultimate consignee. The merchandise was manifested as
20   960 cartons of “Ladies Bra, Mans Boxer, Ladies Panty, Girl’s Brief, Men’s Boxers,
21   Men’s Briefs, Ladies Briefs.”
22          9.      On April 2, 2015, container number PCIU8895140 was selected for
23   inspection by CBP. On April 22, 2015, a warehouse examination revealed 52 cartons of
24   “Men’s Boxer Shorts” (i.e., the defendant) style number SMB35883 bearing a possible
25   infringement of the “leaping cat” design which is a registered trademark belonging to
26   Puma AG-Rudolf Dassler Sport (“Puma”). On April 23, 2015, a CBP officer sent digital
27   images of the defendant to an import specialist. The import specialist determined that
28   the marks found on the defendant were substantially indistinguishable from the genuine
                                                    2
         Case 2:18-cv-09279 Document 1 Filed 10/30/18 Page 3 of 6 Page ID #:3




 1   mark and requested a sample for confirmation. A sample was sent on April 24, 2015.
 2         10.    Also on April 23, 2015, a CBP officer emailed Continental Agency, Inc.
 3   (“Continental”), the customs broker for Sunshine, and requested a “letter of
 4   authorization” to use Puma’s protected trademark. Continental responded with several
 5   documents, but no letter of authorization was ever provided to CBP. CBP therefore
 6   detained the shipment containing the defendant.
 7         11.    Based upon its examination of the defendant, CBP determined that the
 8   defendant violated a United States trademark belonging to Puma. The violated
 9   trademark was registered with the United States Patent and Trademark Office on May
10   11, 1976, on the Principal Register as Registration Number 1039274 (the “Puma
11   Trademark”), for the “leaping cat” design. In addition, the Puma Trademark was
12   registered with CBP as CBP Recordation Number TMK 07-00455. The Puma
13   Trademark constitutes prima facie evidence of trademark registrant Puma’s exclusive
14   right to use the Puma Trademark.
15         12.    On or about May 4, 2015, the import specialist who had examined a sample
16   of the defendant confirmed that the trademark on the defendant was counterfeit and
17   substantially indistinguishable from the genuine mark.
18         13.    CBP formally seized the defendant on or about May 18, 2015, after CBP
19   determined that the defendant constitutes a reproduction, counterfeit, copy and/or
20   colorable imitation of Puma’s Puma Trademark and resembles Puma’s Puma Trademark
21   as to likely cause confusion or mistake, and to deceive persons into the erroneous belief
22   that the defendant is Puma’s products or is connected in some way with Puma, in
23   violation of 15 U.S.C. § 1051 et seq.
24                                 FIRST CLAIM FOR RELIEF
25         14.    Based on the above, plaintiff alleges that the defendant is merchandise
26   bearing a counterfeit mark within the meaning of 15 U.S.C. § 1127 (a spurious mark
27   which is identical with or substantially indistinguishable from a registered trademark)
28   imported into the United States in violation of 15 U.S.C. § 1124 (prohibiting importation
                                                 3
          Case 2:18-cv-09279 Document 1 Filed 10/30/18 Page 4 of 6 Page ID #:4




 1   of goods which copy or simulate a registered trademark). The defendant is therefore
 2   subject to forfeiture pursuant to 19 U.S.C. § 1526(e).
 3                               SECOND CLAIM FOR RELIEF
 4         15.    Based on the above, plaintiff alleges that the defendant is merchandise
 5   bearing a trademark owned by Puma, a corporation organized within the United States.
 6   The defendant is therefore subject to forfeiture pursuant to 19 U.S.C. § 1526(b).
 7                                 THIRD CLAIM FOR RELIEF
 8         16.    Based on the above, plaintiff alleges that the defendant bears a counterfeit
 9   mark within the meaning of 15 U.S.C. § 1127 (a spurious mark which is identical with or
10   substantially indistinguishable from a registered trademark) and is merchandise
11   introduced or attempted to be introduced into the United States contrary to 15 U.S.C.
12   § 1124 (prohibiting importation of goods which copy or simulate a registered trademark)
13   and § 1125 (prohibiting false designation of origin of goods and false and misleading
14   representations likely to cause confusion, mistake or deception as to an affiliation
15   between the importer and registered trademark owner or as to the origin, sponsorship or
16   approval of the defendant by the registered trademark owner). The defendant is
17   therefore subject to forfeiture pursuant to 19 U.S.C. § 1595a(c)(2)(C).
18         WHEREFORE, plaintiff United States of America prays:
19         (a)    that due process issue to enforce the forfeiture of the defendant;
20         (b)    that due notice be given to all interested parties to appear and show cause
21   why forfeiture should not be decreed;
22         (c)    that this Court decree forfeiture of the defendant to the United States of
23   America for disposition according to law; and
24   //
25   //
26
27
28
                                                  4
         Case 2:18-cv-09279 Document 1 Filed 10/30/18 Page 5 of 6 Page ID #:5




 1         (d)    for such other and further relief as this Court may deem just and proper,
 2   together with the costs and disbursements of this action.
 3   Dated: October 30, 2018                   NICOLA T. HANNA
                                               United States Attorney
 4                                             LAWRENCE S. MIDDLETON
                                               Assistant United States Attorney
 5                                             Chief, Criminal Division
                                               STEVEN R. WELK
 6                                             Assistant United States Attorney
                                               Chief, Asset Forfeiture Section
 7
 8                                                /s/
                                               KATHARINE SCHONBACHLER
 9                                             Assistant United States Attorney
10                                             Attorneys for Plaintiff
                                               UNITED STATES OF AMERICA
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 5
Case 2:18-cv-09279 Document 1 Filed 10/30/18 Page 6 of 6 Page ID #:6
